Citation Nr: 1743069	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-23 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel




INTRODUCTION

The Veteran had a period of active duty service in the Navy from April 1946 to February 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida. 

In May 2017, the Veteran testified at a videoconference before the undersigned.  A transcript of the hearing is of record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  An January 2008 rating decision denied entitlement to service connection for bilateral sensorineural hearing loss.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of the January 2008 rating decision. 

2.  Some of the evidence received since January 2008, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the clam of service connection for bilateral sensorineural hearing loss. 

3.  The Veteran's bilateral sensorineural hearing loss is as likely as not related to noise exposure during active duty.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision which denied the Veteran's claims of entitlement to service connection for bilateral sensorineural hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016). 

2.  The evidence received since the January 2008 rating decision is new and material, and the claim of entitlement to service connection for bilateral sensorineural hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the reopening of the claim and the grant of the requested benefit, further discussion of the VA's duty to provide notice and assist in developing a claim is not needed.  See 38 U.S.C.A. §§ 5103, 5103A, 5107.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an January 2008 rating decision, the RO denied the claim of entitlement to service connection for bilateral sensorineural hearing loss based on the determination that during a January 2008 VA audiological examination, the VA examiner noted that the Veteran was found to have normal hearing and therefore did not meet the current disability requirement for entitlement to disability compensation under 38 C.F.R. § 3.385. 

The Veteran did not submit a notice of disagreement with the January 2008 rating decision.  No new and material evidence was received by VA within one year of the issuance of the January 2008 rating decision.  As such, the January 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final January 2008 rating decision, upon the May 2017 hearing before the Board, the Veteran testified that while serving on active duty aboard an aircraft carrier navy gun near the Veteran's ear knocking him backwards to the ground.  The Veteran testified that the acoustic trauma from this event resulted in bleeding from the Veteran's ear leading to ringing and hearing loss.  The Veteran also submitted VA examination and private medical records which include audiological examinations for bilateral sensorineural hearing loss.  See, e.g., March 2011 private audiological examination; October 2011 VA audiological examination; April 2017 private examination.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in January 2008, and indicates the Veteran has current bilateral sensorineural hearing loss which may be related to the Veteran's hearing loss during active duty service.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral sensorineural hearing loss.  See Shade, 24 Vet. App. 110.

      Service Connection for Bilateral Sensorineural Hearing Loss

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss due to in-service acoustic trauma.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service, but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, a preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Legal Analysis

The Veteran's essential contention is that he currently suffers from hearing loss related to acoustic trauma during his period of active duty.  The Board acknowledges that the Veteran was exposed to acoustic trauma while working as a seaman on the flight deck during and after World War II; therefore, his exposure to noise is conceded.  The Board also acknowledges that the Veteran received private treatment for his hearing loss and was referred to the VA for a sensorineural hearing loss examination approximately 34 years post-discharge from the military.  Lastly, the Board acknowledges that in his most recent April 2017 private audiological examination, the Veteran's right ear pure tone thresholds reveal no findings lower than 30 decibels at 500 to 4000 Hertz.  The Veteran's left ear pure tone thresholds reveal no findings lower than 40 decibels at 500 to 4000 Hertz.  Speech recognition scores show a finding of 88 percent for the Veterans right ear and 80 percent for the Veteran's left ear.  The Veteran has a current disability of bilateral sensorineural hearing loss for the purposes of 38 C.F.R. § 3.385.  The private examiner also opined that the Veteran's bilateral sensorineural hearing loss does meet the nexus to service connection element required to grant an entitlement to disability compensation.  38 U.S.C.A. § 1110 (West); 38 C.F.R. § 3.303 (2016).

The Veteran's service treatment records (STR's) confirm that upon entrance in April 1946 and separation in February 1948, two audiological examinations were performed on the Veteran in which he tested normal.  The STR's and post service medical records reveal no complaint of bilateral sensorineural hearing loss by the Veteran to a medical examiner during the entirety of his military service, nor within one year of discharge.

During his May 2017 hearing, the Veteran testified that while in service, he was exposed to acoustic trauma when a Navy ship gun fired near the Veteran's ears.  The Veteran also testified that as a result of the acoustic trauma blood was present in his left ear, however he did not report the incident or seek treatment at the sick bay.  The Veteran also testified that post-service he was employed as a car assembly line worker and also participated in recreational hunting. 

Post-service audiological examination records submitted by the VA and private examiners reveal that between November 1980 and October 2011 five audiological examinations were performed on the Veteran.

On a November 1980 VA audiological examination, pure tone thresholds for the Veteran's right ear reveal no findings higher than 15 decibels at 500 to 4000 Hertz. The Veteran's left ear, pure tone thresholds reveal findings no higher than 25 decibels between 500 to 3000 Hertz and a finding of 30 decibels at 4000 Hertz.  Speech recognition scores show a finding of 96 percent on the Veteran's right ear and 100 percent for the Veteran's left ear.  The examiner noted that the Veteran had normal hearing and did not have a current disability.  

On a September 1998 private examination, the examiner noted that the Veteran's cerumen impactions (ear wax) was removed under microscopic visualization (microscope) from the Veteran's right and left ears in which the Veteran noted a significant improvement in his sense of fullness and drastic improvement in his hearing.

On a January 2008 VA audiological examination, pure tone thresholds for the Veteran's right ear reveal no findings higher than 25 decibels at 1000 to 4000 Hertz.  The Veteran's left ear, pure tone thresholds reveal findings no higher than 30 decibels between 500 to 4000 Hertz with 30 decibels findings at 2000 and 4000 Hertz.  Speech recognition scores show a finding of 100 percent for the Veterans right ear and 96 percent for the Veteran's left ear.  The examiner noted that the Veteran had normal hearing and did not have a current disability.  

On a March 2011 private audiological examination, the Veteran's right ear pure tone thresholds reveal no findings lower than 30 decibels at 1000 to 4000 Hertz.  The Veteran's left ear pure tone thresholds reveal no findings lower than 30 decibels at 500 to 4000 Hertz.  Speech recognition scores show a finding of 96 percent for the Veterans right ear and 52 percent for the Veteran's left ear.  Observing the records, there is no indication made by the private examiner that the Maryland CNC word list was used.  The Veteran has a current disability of bilateral sensorineural hearing loss for the purposes of 38 C.F.R. § 3.385.  However the private examiner did not opine on whether the Veteran's bilateral sensorineural hearing loss does or does not meet the nexus to service connection element required to grant an entitlement to disability compensation.  38 U.S.C.A. § 1110 (West); 38 C.F.R. § 3.303 (2016).

On an October 2011 VA audiological examination, the Veteran's right ear pure tone thresholds reveal no findings lower than 40 decibels at 2000 to 4000 Hertz.  The Veteran's left ear pure tone thresholds reveal no findings lower than 35 decibels at 1000 to 4000 Hertz.  Speech recognition scores show a finding of 96 percent for the Veteran's right ear and 92 percent for the Veteran's left ear.  The VA examiner noted that the Veteran has a current disability of bilateral sensorineural hearing loss for the purposes of 38 C.F.R. § 3.385.  However the examiner opined that the Veteran's hearing loss was at least likely as not caused by or a result of an event of his military service.  38 U.S.C.A. § 1110 (West); 38 C.F.R. § 3.303 (2016).  The examiner noted that the Veteran's gradual loss of hearing over time was more likely due to his civilian noise exposure or possibly presbycucis.  

On an April 2017 private audiological examination, the Veteran's right ear pure tone thresholds reveal no findings lower than 30 decibels at 500 to 4000 Hertz.  The Veteran's left ear pure tone thresholds reveal no findings lower than 40 decibels at 500 to 4000 Hertz.  Speech recognition scores show a finding of 88 percent for the Veterans right ear and 80 percent for the Veteran's left ear.  The private examiner noted that in his professional opinion the Veteran's sensorineural hearing loss is more likely than not a result of acoustic trauma suffered when he was exposed to intense noise levels while in the US Navy.  The examiner opined that the Veteran's exposure to acoustic trauma from a Navy incident in which a large battle ship gun fired close to the Veteran's ears knocking the Veteran onto the ground largely lead to the Veteran's current hearing loss.

Based on the above, the Board finds that the Board finds that the evidence is in relative equipoise with the claim as to whether the Veteran's current disability of bilateral sensorineural hearing loss is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, "where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter" the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, April 2017 private examination records indicate that the Veteran's bilateral sensorineural hearing loss was more likely than not related to the acoustic trauma from the battle ship gun firing near the Veteran's head during his active military service. The Veteran's May 2017 hearing testimony stated a credible in-service event or occurrence of a battle ship gun firing close to his ear causing acoustic trauma to the veteran's ears.  This examination opinion taken in tandem with the Veteran's credible statements that his bilateral sensorineural hearing loss began during service and continued thereafter is highly probative.  Taking into account the totality of the new evidence submitted by the Veteran of VA and private examinations in consideration along with the Veteran's hearing testimony, a showing of complaints, diagnosis, and symptomology for service connected bilateral sensorineural hearing loss, based on a preponderance of all the evidence, the Board finds the Veteran does meet the nexus to service connection element required to grant an entitlement to service connection.  38 U.S.C.A. §§ 1110, 1131 (West); 38 C.F.R. § 3.303 (2016).  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for sensorineural bilateral hearing loss is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral sensorineural hearing loss is reopened.

Service connection for bilateral sensorineural hearing loss is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


